         Case 1:20-cv-00938-JLT Document 9 Filed 08/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL HERNANDEZ,                               Case No. 1:20-cv-00938-JLT (PC)

12                       Plaintiff,
                                                      ORDER DIRECTING THE CLERK OF
13           v.                                       THE COURT TO CLOSE CASE

14    S. SHERMAN, et al.,
15                       Defendants.
16

17          Plaintiff has filed a notice of voluntary dismissal. (Doc. 8.) Pursuant to Federal Rule of

18   Civil Procedure 41(a)(1), a “plaintiff may dismiss an action without a court order by filing … a

19   notice of dismissal before the opposing party serves either an answer or a motion for summary

20   judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a dismissal under Rule 41(a)(1) is properly filed,

21   no order of the court is necessary to effectuate dismissal; the dismissal is effective automatically.

22   Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999). Because

23   Plaintiff has filed a notice of dismissal, and no opposing party has appeared in this case, this

24   action has terminated. Accordingly, the Court DIRECTS the Clerk of the Court to close this case.

25
     IT IS SO ORDERED.
26
27      Dated:     August 13, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
